Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 21, 2020 has been entered.
 
Response to Amendment
The amendment filed on August 21, 2020 has been entered. Applicant’s amendments to the specification have overcome the objections previously set forth in the Final Office Action mailed May 14, 2020. Claims 1 and 4-18 remain pending in the current application with claims 15-18 being withdrawn as directed to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shtefanyuk et al. Production of Al-Sc Alloy by Electrolysis of Cryolite-Scandium Oxide Melts, Light Metals 2015 (02/16/2015) John Wiley & Sons, pg. 589-593 hereinafter Shtefanyuk in view of Totten et al. Handbook of Aluminum. Ch 2 – Smelting of Aluminum. Pg. 46-78. CRC Press (2003) hereinafter Totten.
As to claim 1, Shtefanyuk discloses a method for producing Al-Sc alloys with Sc concentration from 0.1 – 0.5 wt% (Shtefanyuk pg. 593, second paragraph of conclusions; see also Shtefanyuk Table 3, Melt 1 on pg. 592 with a Sc amount of 0.5 wt%). Shtefanyuk discloses these alloys are obtained by electrolysis in KF-AlF3, KF-NaF-AlF3, and NaF-AlF3 melts containing 1 wt% Sc2O3 (Shtefanyuk pg. 593, second paragraph of conclusions). Shtefanyuk 
Shtefanyuk discloses using 10 wt% sodium fluoride in the molten mixture of salts (Shtefanyuk Table 1, Melt 2 on pg. 589).
Shtefanyuk does not disclose continuously supplying scandium oxide to the molten mixture of salts nor the repeated addition of aluminum and the repetition of carrying out the aluminothermic reduction and electrolytic decomposition of the formed alumina.
However, these additional steps merely make the disclosed process continuous.
The MPEP states in section 2144.04 cites In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) where the court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.
Totten is the handbook on aluminum discussing alloy production and materials manufacturing therefrom (Totten, title). Totten discloses the Hall-Héroult process for smelting aluminum where alumina is dissolved in molten cryolite and then extracted by electrolysis (Totten, chapter 2, pg. 7, first paragraph under section 3.1). Totten teaches that in this process, the ratio of sodium fluoride to aluminum fluoride in the cryolite bath changes over time and corrective additions are added based on laboratory analyses (Totten, chapter 2, pg. 8, third paragraph). Totten teaches that molten aluminum is deposited at the bottom of the pot and is 
Since Shtefanyuk discloses the basic process involving dissolving aluminum and scandium oxide in cryolite salts and Totten teaches that the related process for smelting aluminum that involves dissolving alumina in molten cryolite, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of continuously supplying scandium oxide as well as the repeated addition of aluminum and the repetition of carrying out the aluminothermic reduction and electrolytic decomposition of the formed alumina to make the disclosed batch process a continuous operation (See MPEP 2114.04).
Shtefanyuk also does not explicitly disclose repeating steps b)-c) at least four times.
Nevertheless, Totten teaches that in this process, the ratio of sodium fluoride to aluminum fluoride in the cryolite bath changes over time and corrective additions are added based on laboratory analyses (Totten, chapter 2, pg. 8, third paragraph). Totten teaches that molten aluminum is deposited at the bottom of the pot and is siphoned off periodically, so that the smelting process is continuous (Totten, chapter 2, pg. 8, fourth paragraph). 
As it would have been obvious to make the batch process disclosed in Shtefanyuk continuous as stated in the claim 1 rejection above, once the process is continuous, it would have been obvious to one of ordinary skill in the art at the time of filing to reuse the molten mixture of salts indefinitely by correcting the ratio of sodium fluoride to aluminum fluoride in the cryolite bath as taught by Totten, thereby using the molten mixture of salts in at least four cycles.

As to claim 4, Shtefanyuk discloses carrying out the process at 850°C (Shtefanyuk Table 1, Melt 2 on pg. 589).

As to claim 5, Shtefanyuk discloses a cryolite ratio of 1.5 (Shtefanyuk Table 1, Melt 2 on pg. 589).

As to claim 7, Shtefanyuk discloses a cathode current density of 0.095 A/cm2 (Shtefanyuk Table 2, Melt 2 on pg. 591).
While this does not anticipate the claimed range of 0.4-1.8 A/cm2, the MPEP states in section 2144.05 that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”
As Shtefanyuk discloses the method of claim 1 as well as disclosing cathode current densities of up to 0.2 A/cm2 (Shtefanyuk Table 2 on pg. 591), a prima facie case of obviousness has been established that the claimed range of 0.4-1.8 A/cm2 would be obvious to one of ordinary skill in the art.

As to claim 9, Shtefanyuk discloses a method for producing Al-Sc alloys with Sc concentration from 0.1 – 0.5 wt% (Shtefanyuk pg. 593, second paragraph of conclusions; see also Shtefanyuk Table 3, Melt 1 on pg. 592 with a Sc amount of 0.5 wt%).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shtefanyuk and Totten as applied to claims 1, 4-5, 7, and 9 above, and further in view of Liu et al. Processing Al-Sc Alloys at Liquid Aluminum Cathode in KF-AlF3 Molten Salt. ECS Transactions 50 (11) pg. 483-489 (2012) hereinafter Liu.

2.
Liu is directed to a study on the electrochemical preparation of Al-Sc alloys in KF-AlF3 molten salt at 750°C (Liu, abstract). Liu teaches that when the anode current density is 0.5-2 A/cm2 the Sc content is 0.44-0.73% (Liu, abstract; see also Liu, table 1, pg. 486). 
As Shtefanyuk is silent about the anode current density, but there must be an anode current density, one of ordinary skill would naturally look to the art to determine an appropriate anode current density. Since Liu teaches an anode current density for a process that produces a similar Al-Sc alloy, it would have been obvious to one of ordinary skill in the art at the time of filing to add a current density of 0.5-2 A/cm2 to produce an alloy that has a similar Sc concentration, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141 III).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shtefanyuk and Totten as applied to claims 1, 4-5, 7, and 9 above, and further in view of Schwellinger (WO2006079353 with Espacenet provided machine translation) hereinafter Schwellinger.
As to claim 8, Shtefanyuk does not disclose that the its duration is from 30 minutes to 5 hours from the start of melting aluminum and a mixture of salts to recovery of at least a part of the obtained aluminum-scandium alloy.
Schwellinger is directed to a method for producing an aluminum-scandium master alloy (Schwellinger, abstract). Schwellinger teaches that in this process, aluminum and scandium are produced by electrolyzing aluminum oxide and scandium oxide or salt that are dissolved in a cryolite melt in an electrolytic cell (Schwellinger, abstract). Schwellinger teaches that after 4 
As Shtefanyuk is silent on a duration from the start of melting to recovery of the alloy, but there must be a point to start recovery of the alloy after beginning the process, one of ordinary skill would look to the art to determine that duration. Since Schwellinger teaches in a similar process that after 4 hours the scandium concentration in the aluminum alloy reaches equilibrium, it would have been obvious to one of ordinary skill in the art at the time of filing to recover the scandium-aluminum alloy at 4 hours because Schwellinger teaches that a longer process does not result in a change in scandium concentration.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shtefanyuk and Totten as applied to claims 1, 4-5, 7, and 9 above, and further in view of Moskvitin et al. About the possibility of obtaining aluminum scandium ligature in aluminum electrolysis. Tsvetnye Metally 1998 vol. 7 pg. 43-46 hereinafter Moskvitin.

As to claims 10 and 11, Shtefanyuk does not explicitly disclose where the scandium content of the obtained alloy is from 1 to 3% or 1.5 to 2.5% by weight.
However, Shtefanyuk discloses a method for producing Al-Sc alloys with Sc concentration from 0.1 – 0.5 wt% (Shtefanyuk pg. 593, second paragraph of conclusions). Shtefanyuk also discloses that these alloys are obtained by electrolysis in KF-AlF3, KF-NaF-AlF3, and NaF-AlF3 melts containing 1 wt% Sc2O3 (Shtefanyuk pg. 593, second paragraph of conclusions).

Further, Moskvitin is directed to the fabrication of aluminum-scandium alloying composition in aluminum electrolyzer (Moskvitin, title, pg. 46). Moskvitin teaches that cathode current density (1 A/cm2) and low scandium oxide content in electrolyte (as much as 2.5%) are not sufficient to increase the scandium content in the alloy and that scandium content is lower than required content for a standard alloying composition (Moskvitin, abstract, pg. 46). Moskvitin teaches that at high current density values (more than 2 A/cm2) and high scandium oxide content (about 8%) effective electrolytic decomposition of scandium oxide is possible (Moskvitin, abstract, pg. 46).
As Shtefanyuk discloses the method of claim 1, and Moskvitin teaches that higher amounts of scandium oxide content in the electrolyte melt results in higher amounts of scandium in the alloy it would be obvious to one of ordinary skill in the art at the time of filing to use the disclosed method and substitute higher amounts of scandium oxide to make alloys of higher concentrations. Further, as the disclosed range is close to the claimed ranges, the MPEP states that a prima facie case of obviousness is created.

As to claims 12, 13, and 14, Shtefanyuk does not explicitly disclose that the concentration of scandium oxide in the molten mixture of salts is maintained at 2 to 7 wt. %, 3 to 6 wt. %, or 4 to 5 wt. % respectively. 
Shtefanyuk does disclose using 1 wt% Sc2O3 (Shtefanyuk pg. 593, second paragraph of conclusions).
Moskvitin teaches that cathode current density (1 A/cm2) and low scandium oxide content in electrolyte (as much as 2.5%) are not sufficient to increase the scandium content in 2) and high scandium oxide content (about 8%) effective electrolytic decomposition of scandium oxide is possible (Moskvitin, abstract, pg. 46).
The MPEP states in section 2144.05 I that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
As Shtefanyuk discloses using low amounts of scandium oxide in the electrolyte to produce amounts of scandium in the Al-Sc alloy of 0.1-0.5% and Moskvitin teaches that higher amounts produce effective electrolytic decomposition of scandium oxide, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute up to 8% of scandium oxide into the electrolyte mix to promote effective electrolytic decomposition. As this range overlaps the claimed ranges, a prima facie case of obviousness exists.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
USPTO provided translation of Moskvitin et al. About the possibility of obtaining aluminum scandium ligature in aluminum electrolysis. Tsvetnye Metally 1998 vol. 7 pg. 43-46.
Xu, Cong, et al. "Preparation of Al-Sc master alloy by aluminothermic reaction with special molten salt." ICAA13 Pittsburgh. Springer, Cham, 2012. 195-200. Xu notes that the Sc recovery rate reaches 91% when the residue of molten salt is reused for three times. 

Response to Arguments
Applicant's arguments filed August 21 have been fully considered but they are not persuasive.
With respect to the objections to the specification regarding the amendment of the abstract, that issue is cured by the current submission and the objection is withdrawn.

With respect to the 103 rejection of claims 1, 4-5, 7, and 9 over Shtefanyuk in view of Totten, applicant argues that claim 1 was previously amended to add the limitation that steps (b) – (c) are repeated at least four times and applicant notes that step (a) – the step that relates to the melting the mixture of salts – does not need to be replenished for purposes of creating a continuous process (Applicant’s remarks, pg. 6). Applicant argues flowing the logic of In re Dilnot all three steps of the claimed method would be repeated continuously and the current claimed method has the unexpected benefit that the mixture of salts in step (a) does not need to be replenished (Applicant’s remarks, pg. 7). Applicant further contends that because neither Shtefanyuk nor Totten teach or suggest molten salts can be used several times, they do not teach or suggest every feature in claim 1.

Claim 1 does not have a limitation that the salts in step (a) cannot be replenished;  it merely requires that aluminum is added and steps (b) – (c) are repeated at least four times. The exact language in claim 1 is “melting aluminum and a mixture of salts…”. Therefore there is no feature recited in claim 1 that the salts are necessarily recycled and used several times. 
Also, claim 1 is an open method claim -- “comprising the following steps of:” -- and the MPEP notes that “[t]he transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (See MPEP 2111.03). As claim 1 is open and does not exclude unrecited steps, whether a step of adding the salts would necessarily be a part of making the process continuous is immaterial as even if there is a step of adding the salts as in step (a) – i.e. repeating all the steps in Shtefanyuk multiple times including adding salts -- this process would read upon the current claim language.  Further, as Moskvitin notes that the electrolysis bath can continuously produce aluminum with the scandium content sufficient for the further use of the alloy (Moskvitin translation, pg. 9, second to last full paragraph), the concept of making this process continuous is well within the skill of an ordinary person in the art and therefore the rejection of claim 1 is maintained. 

As the rejection is maintained for the amended claim 1, it is maintained for the claims that depend from claim 1 as well. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733